Citation Nr: 1544782	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-31 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than February 17, 1999, for the award of special monthly compensation (SMC) at the higher rate under 38 U.S.C.A. § 1114(m).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2009 rating decision in which the RO granted SMC at the higher rate under 38 U.S.C.A. § 1114(m) for loss of use of his left arm at a level preventing natural elbow action and loss of use of one leg at level, or with complications, preventing natural knee action with prosthesis, effective February 17, 1999.  A videoconference hearing before the undersigned was held in July 2015; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  An unappealed October 1990 rating decision granted service connection for multiple disabilities, and it was noted that he initially had no movement on the left side extremities, but this had improved gradually.  The October 1990 decision also granted SMC at the intermediate rate (L-2) between subsection (1) and subsection (m) due to loss of use of one foot with the loss of use of one arm at a place or level or with complications preventing natural elbow action with prosthesis in place, and at the P-1 rate for loss of use of one foot and loss of use of one arm with complications preventing natural elbow action (rated as 100 percent disabling) with additional disabilities, diplopia, right IXth and XIIth cranial nerve impairment, right VIIth and Vth cranial nerve impairment, seizures, and XIth cranial nerve impairment independently ratable at 50 percent or more, effective from August 19, 1989.  

2.  On January 21, 2009, the RO received the current claim for an increased rate of SMC based on loss of use of one arm and one leg from August 19, 1989.

3.  By a July 2009 rating decision, the RO granted an increased rate of SMC under 38 U.S.C.A. § 1114(m) based on loss of use of the Veteran's left arm at a level preventing natural elbow action and loss of use of one leg at level, or with complications, preventing natural knee action with prosthesis, effective February 17, 1999 (the date of medical evidence found by the RO to justify the increase).

4.  The record contains no statement or communication from the Veteran, prior to February 17, 1999, that constitutes a pending claim for an increased rate of SMC.


CONCLUSION OF LAW

The claim for an effective date earlier than February 17, 1999, for the award of SMC at the higher rate under 38 U.S.C.A. § 1114(m), is without legal merit.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.401 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has an obligation to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As will be discussed below, the claim of entitlement to an effective date earlier than February 17, 1999, for the award of a higher rate of SMC under 38 U.S.C.A. § 1114(m) is being denied as a matter of law.  Therefore, the Board finds that the duties to notify and assist are not applicable to the current appeal.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Legal Criteria, Factual Background and Analysis

Generally, the effective date for an award of SMC is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.401.  However, if an award of compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim based on an application for a retroactive award, any additional compensation payable by reason of need for aid and attendance shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401(a)(1). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The basic facts in this case are not in dispute.  The Veteran was afforded a VA examination in August 1990.  In relevant part, the report reflects that he complained of left leg weakness and having no control or feeling in the left arm.  On exam, the left upper extremity was 0/5 with moderate spasticity.  The left lower extremity was spastic with general 4+/5 strength with the exception of the foot dorsi flexion due to spasticity which was 3/5.  

An unappealed October 1990 rating decision granted service connection for residuals of gunshot wound to the face and cerebrovascular accident with left hemiparesis, rated 100 percent; right IXth and XIIth cranial nerve impairment with deviation, soft palate and tongue and speech impairment, rated 30 percent; residuals of gunshot wound to the face with diplopia, rated 30 percent; right VIIth and Vth cranial nerve impairment with facial asymmetry, rated 20 percent; seizures, rated 20 percent and XIth cranial nerve impairment with decreased left sternocleidomastoid function, rated 10 percent.  This rating decision also granted service connection and assigned zero percent ratings for scar of face, residuals of gunshot wound, and cartilage donor graft site, ear; right ear hearing loss and postoperative lagophthalmos, right eye, residuals, tarsorrhaphy and right lower lid cartilage graft.  The combined evaluation was 100 percent.  Entitlement to SMC due to loss of use of one foot with the loss of use of one arm at a place or level or with complications preventing natural elbow action with prosthesis in place (L-2) and loss of use of one foot and loss of use of one arm with complications preventing natural elbow action with additional disabilities, diplopia, right IXth and XIIth cranial nerve impairment, right VIIth and Vth cranial nerve impairment, seizures, and XIth cranial nerve impairment independently ratable at 50 percent or more (P-1), effective from August 19, 1989, was also established.  

A November 2008 rating decision granted service connection and assigned a 70 percent rating for PTSD effective from February 4, 2008; however the Veteran's combined evaluation for compensation and rate of SMC remained unchanged.  

On January 21, 2009, VA received the Veteran's claim for an increased rate of SMC based on loss of use of one arm and one leg from August 19, 1989.  

By a July 2009 rating decision, the RO granted an increased rate of SMC under 38 U.S.C.A. § 1114(m) based on loss of use of the Veteran's left arm at a level preventing natural elbow action and loss of use of one leg at level, or with complications, preventing natural knee action with prosthesis, effective February 17, 1999 (the date of medical evidence showing loss of use of the left arm at a level preventing natural elbow action).  This determination was based on a February 17, 1999 VA outpatient treatment report which showed loss of use of his left arm at a level preventing natural elbow action in addition outpatient records as a whole which showed loss of use of one leg (preventing natural knee action).  

The Board notes that although the rating action in July 2009 suggests that the basis for the assignment of an increased level of SMC was a new finding of increased disability affecting the elbow, the Board notes that the original rating decision of 1990 already recognized that the left arm was impaired at a level preventing natural elbow action.  It appears that the correct basis for assigning the increased level of SMC was actually increased severity of the left leg impairment.  Previously, in 1990. it had been characterized as loss of use of the left foot, and in July 2009 it was described as loss of use of the leg preventing natural knee action.  

Regardless, the Veteran asserts that his condition has remained the same since the original August 19, 1989 date of entitlement.  However, considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable.

Given the finality of the October 1990 rating decision, any prior claim for benefits was finally resolved, and, thus, cannot serve as the basis for the award of an earlier effective date.  The Board also finds that there is no document associated with the claims file that can be construed as a pending claim for an increased rate of SMC at any point after the final October 1990 rating decision but prior to the January 2009 claim for an increased rate of SMC.

Accordingly, because the effective date for an award of SMC is the date of receipt of the claim or date entitlement arose, whichever is later; i.e., January 21, 2009, (the date of receipt of the Veteran's claim for an increased rate of SMC), the correct effective date should be January 21, 2009, for the award of SMC at the higher rate under 38 U.S.C.A. § 1114(m).  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.401.  

The currently assigned effective date of February 17, 1999 is obviously earlier than the claim of January 21, 2009.  Nevertheless, the Board will not disturb the current effective date of February 17, 1999.  

The Board has considered the fact that under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  It appears that this provision may have been the basis for the February 17, 1999 effective date assigned by the RO.  

However, review of the record shows that loss of use of the Veteran's left arm at a level preventing natural elbow action along with loss of use of the left leg preventing loss of use of the left leg with complications preventing natural knee motion was not shown prior to February 17, 1999.  Notably, a June 1992 VA examination noted that there had been no change in his condition since the prior examination (which is summarized above and did not mention impairment of the knee).  It was noted at that time of the 1992 exam that there was some flexion of the elbow.  Regarding the lower extremities, it was stated that there was moderate spasticity and an antalgic pistoning externally rotated gait.  The report did not contain any mention of the left lower extremity knee being prevented from having natural knee function.  Accordingly, a claim for an increased rate of SMC prior to February 17, 1999 is not raised by VA medical records.  

In addition, there is no correspondence from (or on behalf of) the Veteran, dated prior to January 21, 2009, that could be interpreted as an informal claim for this benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  To the extent practicable, VA does make every effort to identify and notify claimants of the potential entitlement to benefits.  However, in this case, the claims file contains no communication from the Veteran at any time prior to January 21, 2009 that put VA on notice that potential entitlement to an increased rate of SMC had arisen.

The Board has also considered whether 38 C.F.R. § 3.401(a)(1) provides an effective date earlier than the date of receipt of the claim based on a retroactive award of compensation.  As noted, under 38 C.F.R. § 3.401(a), if there is a retroactive award of an award of compensation benefits, then any additional compensation payable for SMC would also be payable retroactively.  That is not the case here.  The regulation does not provide for an earlier effective date of additional SMC benefits where compensation benefits have already been awarded.  In this case, the Veteran did not receive any retroactive compensation benefits and, thus, the exception pursuant to 38 C.F.R. § 3.401(a)(1) is not applicable.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As, on these facts, no effective date for the award of an increased rate of SMC earlier than February 17, 1999 is assignable, the claim for an earlier effective date must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than February 17, 1999 for the award of SMC at the higher rate under 38 U.S.C.A. § 1114(m) is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


